[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-12464                SEPTEMBER 12, 2005
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

              D. C. Docket Nos. 03-00537-CV-FTM-33-SPC
                                and 02-16887-9P1

IN RE:

                                 JAMES BRONCE HENDERSON, III,

                                         Debtor.
__________________________________________________________________

JAMES BRONCE HENDERSON, III,

                                     Plaintiff-Counter-Defendant-Appellant,

versus

VAN BUREN INDUSTRIAL INVESTORS, L.L.C.,

                                     Defendant-Counter-Claimant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 12, 2005)
Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      DCT Incorporated, an automotive sub-component supplier, entered into a

ten year lease with the appellee, Van Buren Industrial Investors, L.L.C. (“Van

Buren”), for a 345,000 square foot industrial building located in metropolitan

Detroit, effective December 1, 1999. The debtor/appellant, James Bronce

Henderson, III, was DCT’s principal officer and guaranteed DCT’s obligations

under the lease. In February 2002, DCT’s creditors placed the company in

involuntary Chapter 7 bankruptcy, and DCT stopped paying rent for the building.

In August 2002, Henderson filed for Chapter 11 bankruptcy. Subsequently, Van

Buren filed a claim (Claim No. 71) in Henderson’s bankruptcy proceedings for

unpaid rent and other charges due under the lease as guarantor. The bankruptcy

court allowed Van Buren’s claim, but applied the one year cap under 11 U.S.C. §

502(b)(6). The district court then affirmed. Henderson appeals, and we also

affirm.

      We have jurisdiction under 28 U.S.C. § 158(d). “[W]e independently

examine the factual and legal determinations of the bankruptcy court and employ

the same standards of review as the district court.” In re Int’l Admin. Servs., Inc.,

408 F.3d 689, 698 (11th Cir. 2005). Specifically, we review the district court’s

                                          2
and bankruptcy court’s factual findings for clear error, In re Cox, 338 F.3d 1238,

1241 (11th Cir. 2003), and the legal conclusions de novo. In re Int’l Admin.

Servs., Inc., 408 F.3d at 698.

      After an evidentiary hearing, the bankruptcy court concluded that

Henderson’s objections lacked merit and correctly found that: Henderson is bound

by the plain terms of the lease and is liable to Van Buren as guarantor; the amount

of rent specified in the lease provided evidence of the fair market value for the

building space; Van Buren satisfied its duty to mitigate its damages caused by the

breach; and judicial estoppel does not apply. Upon review, the district court

agreed with these findings. We too have reviewed the record and find no clear

error. Accordingly, we affirm the judgment of the district court, which affirms the

judgment of the bankruptcy court.

      AFFIRMED.




                                          3